Citation Nr: 0211098	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  01-08 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a waiver of overpayment of service-connected 
disability benefits in the amount of $7, 919.00 to include 
the question of whether the indebtedness was properly 
created.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active service from November 1976 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 determination by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Committee denied entitlement to a waiver of 
recovery of an overpayment of compensation benefits received 
for a spouse. 

The veteran provided oral testimony before the undersigned 
Member of the Board at a videoconference in March 2002, a 
transcript of which has been associated with the claims file.


REMAND

The record reflects that the veteran's service-connected 
seizure disorder has been rated as 100 percent disabling 
since September 1990.  On VA Form 21-686c (Declaration of 
Status of Dependents) of February 1992 he adjusted his 
dependents' status to show he was married with three 
children, including a stepson, and in March 1992 his 
compensation benefits were adjusted accordingly.  He began 
receiving compensation benefits for his spouse and three 
children including his stepson.   

In February 2000 the RO sent the veteran VA Form 21-0538 
(Status of Dependents Questionnaire) advising him that, as he 
was receiving additional compensation for his dependents, his 
continued entitlement for such benefit had to be verified.  
In March 2000 he returned the form, indicating that he was 
not married and that he had two dependent children.  His 
stepson was not listed as a dependent.  

In June 2000, in response to the information the veteran 
submitted on the Status of Dependents Questionnaire, the Waco 
RO requested that he furnish the date of his divorce and the 
date his stepson left his household so that they could be 
removed from his award.

In August 2000 the RO sent another letter to the veteran 
noting that a review of his file showed that he had not 
reported losing any dependents and therefore his compensation 
payments would be reduced effective from March 1, 1992.  He 
was advised that the only reason for the proposed deduction 
was because he had not informed the RO of when he was 
divorced and when his stepson was no longer a member of his 
household.  He was told that he should complete an enclosed 
VA Form 21-686c and that if he did not respond by October 9, 
2000 the reduction would take effect.  

On September 22, 2000, the veteran responded to the RO's 
inquiry.  He stated that his stepson was no longer a 
dependent and that he was divorced from his spouse.  On VA 
Form 21-686c he indicated that he was divorced but did not 
provide the date and he submitted a copy of the first page of 
his divorce decree.   

In October 2000 the RO reduced the veteran's benefits 
effective from March 1, 1992 on the basis that he had not 
furnished the date of his divorce and the date his stepson 
left his household.  Thus, his benefits were reduced by the 
amount awarded for his spouse and stepson from March 1, 1992.

In October 2000 the veteran reported that he had been 
divorced on April 23, 1999, provided another copy of the 
first page of his divorce decree, and stated that he had 
requested that his ex-spouse and his stepson be removed as 
dependents, indicating that he was claiming only his own two 
sons.  He requested that the RO take the necessary actions to 
correct the debt.

Thereafter the veteran's award was readjusted to add his ex-
spouse from March 1, 1992 and then to remove her beginning 
May 1, 1999, the first day of the month following his 
divorce.  In November 2000 the RO notified the veteran of 
this and informed him that his stepson was not added [back] 
to the award because he had not furnished the date the 
stepson left his household.  Thus, the veteran's compensation 
award after readjustment included benefits for his spouse 
(and two children) from March 1, 1992 to April 30, 1999.  

In a November 2000 statement, the veteran made reference to a 
letter from "Debt Management" dated October 22, 2000, 
regarding the incurrence of debt as a result of receiving 
benefits for his spouse and stepson.  A copy of this letter 
is not contained in the claims file.  In addition, in his 
November 2000 statement, the veteran informed the RO that he 
disagreed with the debt.  

In a January 2001 written statement, the veteran informed the 
RO that his stepson left his residence on May 28, 2000 and 
his ex-wife has written a corroborating statement.  In March 
2001 the Committee denied the veteran's request for waiver of 
a $7,919.00 overpayment on the basis that the veteran was 
considered to be at fault for the creation of the debt due to 
the fact that he did not report his divorce until the year 
2000.  Although the evidence shows that the full amount of 
the overpayment was not solely attributed to benefits 
received for the spouse, it does not contain an accounting 
that clearly shows the portion of the debt attributed to 
benefits received for the spouse and the portion attributed 
to benefits received for the stepson.  Additionally, it does 
not appear that consideration was given to adjusting the 
amount of the overpayment after the veteran provided the 
requested information regarding the departure of his stepson 
from his household.  

The veteran appealed the Committee's determination, 
contending that the amount of the overpayment ($7,919.00) 
exceeded the amount he received for his ex-spouse for the 
stated period.  He requested an audit of his records.  
According to a November 2001 VA letter to the veteran, an 
audit was conducted but a copy is not in the claims file.  

Accordingly, this case is remanded for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

2.  The RO should try to locate the 
veteran's substantive appeal and 
associate it with the claims file.  (The 
record indicates that the veteran filed a 
substantive appeal.)  Additionally, the 
RO should ask the veteran to identify the 
VA office in El Paso to which he 
purportedly provided earlier notice of 
the change in his dependents.  If he 
identifies the office, the RO shoud 
ascertain whether any documents regarding 
the veteran's change in dependents are on 
file at such office and, if so, they 
should be obtained and added to the 
record. 

3.  The RO should obtain and associate 
with the claims file a copy of the 
October 22, 2000 letter from the Debt 
Management Center advising the veteran of 
overpayment and waiver rights.  
Additionally, the RO should associate 
with the claims file a copy of the audit 
referenced in its November 6, 2001 letter 
to the veteran.  

4  The RO should verify through 
appropriate channels (e.g., Debt 
Management Center) the amount of the debt 
that was based on overpayment of 
additional compensation for the veteran's 
ex-spouse and how much was based on 
payment of any additional benefits for 
the stepson.  This should be clearly set 
out.  

5.  The RO should specifically consider 
and discuss on the record whether, after 
the veteran notified VA of the date his 
stepson left his household, the amount of 
the debt should have been adjusted by 
adding back the stepson for the period 
that the child had purportedly resided 
with the veteran or at least until the 
date of the divorce.  By so doing, the 
total overpayment/debt would have been 
less since it appears that essentially 
all of the funds paid for the stepson 
have been deemed an overpayment.  In 
other words, just as the veteran's ex-
wife was added back as a dependent after 
the veteran provided the date of their 
divorce, thereby reducing the amount of 
overpayment, the RO must determine 
whether the stepson should also have been 
added back as a dependent after the 
veteran reported the date the child left 
the household, thereby further reducing 
the amount of overpayment.  This goes to 
the propriety of the creation of the debt 
and it appears to be basically what the 
veteran is arguing.    

6.  After any additioanl indicated action 
is taken, the RO should readjudicate the 
issue of entitlement to waiver of 
overpayment of service-connected 
disability benefits in the amount of 
$7,919.00 with specific consideration of 
whether the creation of the debt was 
proper, particularly in respect to any 
overpayment based on benefits that had 
been paid for the stepson.  If the 
benefit sought on appeal remains denied, 
an explanatory supplemental statement of 
the case (SSOC) must be issued and 
provided to the veteran and his 
representative.  The SSOC must clearly 
discuss the matters raised by the Board 
and explain the rationale for any 
decision reached.  


If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




